UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF OHIO TO HOV be PH 4309
WESTERN DIVISION US. OISTRICT COURT
UNITED STATES OF AMERICA :_—~——sCASENO. «-SEYOCR’ 21396
Honorable Stephanie K. Bowman
VS.
: MOTION AND ORDER TO

JEFFREY PASTOR and : SEAL INDICTMENT
TYRAN MARSHALL

 

The United States respectfully requests that the Court seal the Indictment, Arrest
Warrants, and any other pleadings in the above-numbered case. Disclosure of the existence
of these documents prior to the arrest of the defendants could hinder or impede law
enforcement efforts.

Respectfully submitted,

DAVID M. DeVILLERS
United States Attorney

s/Matthew C. Singer

EMILY N. GLATFELTER (0075576)
MATTHEW C. SINGER (IL 6297632)
Assistant United States Attorney
221 E. Fourth Street, Suite 400
Cincinnati, Ohio 45202

 

IT IS ORDERED that the Indictment and any other pleadings in the above-
numbered case shall now be sealed.
LL va J0J0 ohtnd KK QO WV Le_;
DATE

/HONORABLE STEPHANIE K. BOWMAN
United States Magistrate Judge
